Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-20-00001-CV

                              IN RE MO-VAC SERVICE COMPANY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: January 15, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 2, 2020, relator filed a petition for writ of mandamus and a motion for

temporary relief pending final resolution of the petition for writ of mandamus. After considering

the petition and the record, this court concludes relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s

motion for temporary relief is denied as moot.

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2017CVF002360D4, styled David Hinojosa, et al. v. Mo-Vac Service Co.,
pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale, Jr. presiding.